Plaintiff in error, Jack Hill, was convicted at the July, 1913, term of the county court of Love county on a charge of unlawfully conveying intoxicating liquor from one place in Love county to another place therein, and his punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of thirty days. The appeal was filed in this court on the 13th day of September, 1913. No briefs have been filed on behalf of plaintiff in error and no appearance made for oral argument. The Attorney General filed a motion to affirm the judgment of the trial court for failure to prosecute. No fundamental error is assigned in the petition in error. The judgment of the trial court is affirmed.